1
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
8
9    Bureau of Consumer Financial Protection, )
                                              ) Case No.: 8-20-cv-00043-SB-ADS
10                    Plaintiff,              )
                                              ) [PROPOSED] JUDGMENT AGAINST
11               vs.                          ) JAWAD NESHEIWAT
                                              )
12   Chou Team Realty, LLC, et al.,           )
                                              )
13                    Defendants.             )
                                              )
14                                            )
15
16         Plaintiff Bureau of Consumer Financial Protection (“Bureau”) filed a
17   motion for summary judgment under Federal Rule of Civil Procedure 56 against
18   Defendant Jawad Nesheiwat (“Defendant”). On August 10, 2021, after
19   considering the pleadings, declarations, exhibits, summary-judgment briefing,
20   evidentiary objections, and the entire record in this matter, this Court granted
21   the Bureau’s motion for summary judgment against Defendant on all claims and
22   found that injunctive relief, restitution, and a civil money penalty are
23   appropriate remedies in this case. ECF No. 233. The Court finds good cause to
24   grant the following relief against Defendant.
25   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
26                                      FINDINGS
27         1.     This is an action instituted by the Bureau under the Fair Credit
28   Reporting Act (“FCRA”), 15 U.S.C. § 1681; the Telemarketing Sales Rule

                                              1
1    (“TSR”), 16 C.F.R. Part 310, the implementing regulation of the Telemarketing
2    and Consumer Fraud and Abuse Prevention Act, 15 U.S.C. §§ 6102(c)(2),
3    6105(d); and the Consumer Financial Protection Act of 2010 (“CFPA”), 12
4    U.S.C. §§ 5531(a), 5536(a)(1)(A). The Second Amended Complaint seeks
5    permanent injunctive relief, rescission or reformation of contracts,
6    disgorgement, damages, redress, and civil money penalties. The Bureau has the
7    authority to seek this relief. 12 U.S.C. § 5565.
8          2.     This Court has subject-matter jurisdiction over this action because
9    it was brought under federal consumer-financial law, 12 U.S.C. § 5565(a)(1),
10   presents a federal question, 28 U.S.C. § 1331, and the plaintiff is an agency of
11   the United States, 28 U.S.C. § 1345.
12         3.     Sections 1054 and 1055 of the CFPA, 12 U.S.C. §§ 5564, 5565,
13   empower this Court to order injunctive and other equitable and legal relief
14   against Defendant for violations of FCRA, the TSR, and the CFPA, and to
15   award restitution, damages, refund of moneys, disgorgement of ill-gotten gains
16   resulting from Defendant’s unlawful practices, and civil money penalties for
17   violations of the Federal consumer-financial laws.
18         4.     Uncontroverted facts show that, since February 2015, the Student
19   Loan Debt Relief Companies charged Affected Consumers approximately
20   $19,699,870 in fees paid by Affected Consumers (not including fees that were
21   refunded to consumers).
22         5.     Because of his violations of the TSR and CFPA, Defendant is
23   jointly and severally liable for the full amount of fees paid by Affected
24   consumers to the Student Loan Debt Relief Companies. Pursuant to the Court’s
25   authority to award legal restitution, the Bureau is entitled to a judgment for
26   monetary relief of $19,699,870 against Defendant as redress for the fees paid by
27   Affected Consumers.
28         6.     Defendant has recklessly violated FCRA, the TSR, and the CFPA,

                                              2
1    warranting a second tier civil money penalty of $116,142,160. 12 U.S.C.
2    § 5565(c)(2)(B).
3          7.    This action and the relief awarded herein are in addition to, and not
4    in lieu of, other remedies as may be provided by law, including both civil and
5    criminal remedies.
6          8.    Entry of this Judgment is in the public interest.
7                                      DEFINITIONS
8          9.    The following definitions apply to this Order:
9                 a. “Affected Consumers” includes all consumers who, since
10                      February 1, 2015, were charged fees by any of the Student
11                      Loan Debt Relief Companies.
12                b. “Assisting Others” includes but is not limited to:
13                          i.   formulating or providing, or arranging for the
14                               formulation or provision of, any advertising or
15                               marketing material, including but not limited to any
16                               telephone-sales script, direct-mail solicitation, or the
17                               text of any Internet website, email, or other electronic
18                               communication;
19                         ii.   providing names of, or contributing to the generation
20                               of, potential customers;
21                        iii.   participating in or providing services related to the
22                               offering, sale, or servicing of a product, or the
23                               collection of payments for a product;
24                        iv.    acting or serving as an owner, officer, director,
25                               manager, principal, partner, limited partner, member,
26                               employee, independent contractor, or agent of any
27                               entity; and
28                         v.    investing or loaning money.

                                               3
1    c. “Bureau” means the Bureau of Consumer Financial Protection.
2    d. “Consumer Financial Product or Service” is synonymous in
3       meaning and equal in scope to the definition of the term in the
4       CFPA, 12 U.S.C. § 5481(5), and, subject to applicable
5       restrictions contained in the CFPA, includes but is not limited
6       to:
7               i.   extending credit and servicing loans, including
8                    acquiring, purchasing, selling, brokering, or other
9                    extensions of credit (other than solely extending
10                   commercial credit to a person who originates
11                   consumer credit transactions);
12             ii.   providing financial advisory services to consumers on
13                   individual consumer financial matters or relating to
14                   proprietary financial products or services, including
15                   providing credit counseling to any consumer or
16                   providing services to assist a consumer with debt
17                   management or debt settlement, modifying the terms
18                   of any extension of credit, or avoiding foreclosure;
19                   and
20            iii.   engaging in deposit-taking activities, transmitting or
21                   exchanging funds, or otherwise acting as a custodian
22                   of funds or any financial instrument for use by or on
23                   behalf of a consumer.
24   e. “Consumer Report” means a “consumer report,” as that term is
25      defined in § 603(d) of FCRA, 15 U.S.C. § 1681a(d).
26   f. “Consumer Reporting Agency” means a “consumer reporting
27      agency,” as that term is defined in § 603(f) of FCRA, 15
28      U.S.C. § 1681a(f).

                                   4
1    g. “Debt-Relief Service” means any product, service, plan, or
2       program represented, directly or by implication, to renegotiate,
3       settle, or in any way alter the terms of payment or other terms
4       of the debt, including but not limited to a student-loan debt,
5       mortgage-loan debt, credit-card debt, or tax debt or obligation,
6       between a person and one or more creditors or debt collectors,
7       including but not limited to a reduction in the balance, interest
8       rate, or fees owed by a person to a creditor or debt collector.
9    h. “Defendant” means Jawad Nesheiwat, and any other names by
10      which he may be known.
11   i. “Dwelling” means a residential structure containing four or
12      fewer units, whether or not that structure is attached to real
13      property, that is primarily for personal, family, or household
14      purposes. The term includes any of the following if used as a
15      residence: an individual condominium unit, cooperative unit,
16      mobile home, manufactured home, or trailer.
17   j. “Effective Date” means the date on which the Order is entered
18      on the docket.
19   k. “Enforcement Director” means the Assistant Director of the
20      Office of Enforcement for the Bureau of Consumer Financial
21      Protection, or his or her delegate.
22   l. “Mortgage Loan” means any loan secured by a dwelling, and
23      any associated deed of trust or mortgage.
24   m. “Prescreened Consumer Reports” means Consumer Reports
25      relating to consumers furnished by a Consumer Reporting
26      Agency in connection with credit or insurance transactions that
27      are not initiated by the consumers, pursuant to 15 U.S.C.
28      § 1681b(c).

                               5
1    n. “Related Consumer Action” means a private action by or on
2       behalf of one or more consumers or an enforcement action by
3       another governmental agency brought against Defendant based
4       on substantially the same facts as described in the Second
5       Amended Complaint.
6    o. “Student Loan Debt Relief Companies” means Docu Prep
7       Center, Inc., d/b/a DocuPrep Center, d/b/a Certified Document
8       Center; Document Preparation Services, LP, d/b/a DocuPrep
9       Center, d/b/a Certified Document Center; Certified Doc Prep,
10      Inc.; Certified Doc Prep Services, LP; Assure Direct Services,
11      Inc.; Assure Direct Services, LP; Direct Document Solutions,
12      Inc.; Direct Document Solutions, LP; Secure Preparation
13      Services, Inc.; Secure Preparation Services, LP, and their
14      successors and assigns, individually, collectively, or in any
15      combination.
16   p. “Telemarketing” means a plan, program, or campaign that is
17      conducted to induce the purchase of goods or services or a
18      charitable contribution, by use of one or more telephones and
19      which involves more than one interstate phone call.
20
21
22
23
24
25
26
27
28

                               6
1                                          ORDER
2                                              I.
3           Permanent Ban on Offering or Providing Debt-Relief Services
4    IT IS ORDERED that:
5          10.      Defendant, whether acting directly or indirectly, is permanently
6    restrained from:
7                a. participating in, advertising, marketing, promoting, offering for
8                   sale, selling, or providing any Debt-Relief Service; and
9                b. Assisting Others in, or receiving any remuneration or other
10                  consideration from, the provision, advertising, marketing,
11                  promoting, offering for sale, sale, or production of any Debt-Relief
12                  Service.
13   Nothing in this Order shall be read as an exception to this paragraph.
14                                            II.
15            Permanent Ban on Offering or Providing Mortgage Loans
16   IT IS FURTHER ORDERED that:
17         11.      Defendant, whether acting directly or indirectly, is permanently
18   restrained and enjoined from:
19               a. participating in, advertising, marketing, promoting, offering for
20                  sale, selling, or providing any Mortgage Loan; and
21               b. Assisting Others in, or receiving any remuneration or other
22                  consideration from, the provision, advertising, marketing,
23                  promoting, offering for sale, sale, or production of any Mortgage
24                  Loan.
25   Nothing in this Order shall be read as an exception to this paragraph.
26
27
28

                                               7
1                                           III.
2                           Permanent Ban on Telemarketing
3                       Consumer Financial Products or Services
4    IT IS FURTHER ORDERED that:
5          12.    Defendant, whether acting directly or indirectly, is permanently
6    restrained and enjoined from participating in Telemarketing or Assisting Others
7    engaged in Telemarketing any Consumer Financial Product or Service. Nothing
8    in this Order shall be read as an exception to this paragraph.
9                                           IV.
10     Permanent Ban on Using or Obtaining Prescreened Consumer Reports
11   IT IS FURTHER ORDERED that:
12         13.    Defendant, whether acting directly or indirectly, is permanently
13   restrained and enjoined from using, obtaining, offering, providing, selling, or
14   arranging for others to use or obtain Prescreened Consumer Reports for any
15   purpose. Nothing in this Order shall be read as an exception to this paragraph.
16                                           V.
17                        Permanent Ban on Using or Obtaining
18                     Consumer Reports for Any Business Purpose
19   IT IS FURTHER ORDERED that:
20         14.    Defendant, and his officers, agents, servants, employees, and
21   attorneys, and all other persons in active concert or participation with them,
22   who receive actual notice of this Order, whether acting directly or indirectly,
23   are permanently restrained and enjoined from using, obtaining, offering,
24   providing, selling, or arranging for others to use or obtain Consumer Reports
25   for any business purpose. Nothing in this Order shall be read as an exception to
26   this paragraph.
27
28

                                             8
1                                            VI.
2                                  Consumer Information
3    IT IS FURTHER ORDERED that:
4          15.      Defendant and his officers, agents, servants, employees, and
5    attorneys, and all other persons in active concert or participation with them,
6    who receive actual notice of this Order, whether acting directly or indirectly,
7    may not:
8                a. disclose, use, or benefit from consumer information, including the
9                   name, address, or any information about the consumer’s student
10                  loans, contained in or derived from Prescreened Consumer Reports
11                  obtained for use in marketing Debt-Relief Services; or
12               b. disclose, use, or benefit from consumer information, including the
13                  name, address, telephone number, email address, social-security
14                  number, other identifying information, or any data that enables
15                  access to a customer’s account (including a credit card, bank
16                  account, or other financial account), obtained from or through the
17                  activities of the Student Loan Debt Relief Companies.
18         However, consumer information may be disclosed if lawfully requested
19   by a government agency or required by law, regulation, or court order.
20                             MONETARY PROVISIONS
21                                           VII.
22                                 Order to Pay Redress
23   IT IS FURTHER ORDERED that:
24         16.      A judgment for monetary relief is entered in favor of the Bureau
25   and against Defendant in the amount of $19,699,870 for the purpose of
26   providing redress to Affected Consumers. The monetary judgment set forth in
27   this section is immediately due and payable upon entry of this Order and is
28

                                              9
1    enforceable against any asset owned by, on behalf of, for the benefit of, or in
2    trust by or for Defendant.
3          17.    Any funds received by the Bureau in satisfaction of the judgment
4    in this section will be deposited into a fund or funds administered by the Bureau
5    or to the Bureau’s agent according to applicable statutes and regulations to be
6    used for redress for Affected Consumers, including but not limited to refund of
7    moneys, restitution, damages or other monetary relief, and for any attendant
8    expenses for the administration of any such redress.
9          18.    If the Bureau determines, in its sole discretion, that providing
10   redress to consumers is wholly or partially impracticable or if funds remain
11   after the administration of redress is completed, the Bureau will deposit any
12   remaining funds in the U.S. Treasury as disgorgement. Defendant will have no
13   right to challenge the Bureau’s choice of remedies under this section and will
14   have no right to contest the manner of distribution chosen by the Bureau.
15         19.    Payment of redress to any Affected Consumer under this Order
16   may not be conditioned on that Affected Consumer waiving any right.
17                                         VIII.
18                   Order to Pay Civil Money Penalty to Plaintiff
19   IT IS FURTHER ORDERED that:
20         20.    Under §§ 1042(a) 1055(c) of the CFPA, 12 U.S.C. §§ 5552(a),
21   5565(c), by reason of Defendant’s violations of law and taking into account the
22   factors in 12 U.S.C. § 5565(c)(3), Defendant must pay a civil money penalty of
23   $116,142,160 to the Bureau.
24         21.    The civil money penalty set forth in this section is immediately due
25   and payable upon entry of this Order and is enforceable against any Asset
26   owned by, on behalf of, for the benefit of, or in trust by or for Defendant.
27
28

                                             10
1          22.    The civil money penalty paid under this Order will be deposited in
2    the Civil Penalty Fund of the Bureau as required by § 1017(d) of the CFPA,
3    12 U.S.C. § 5497(d).
4                                           IX.
5                           Additional Monetary Provisions
6    IT IS FURTHER ORDERED that:
7          23.    In the event of any default on Defendant’s obligations to make
8    payment under this Order, interest, computed under 28 U.S.C. § 1961, as
9    amended, will accrue on any outstanding amounts not paid from the date of
10   default to the date of payment and will immediately become due and payable.
11         24.    Defendant must relinquish all dominion, control, and title to the
12   funds transferred or paid under this Order to the fullest extent permitted by law,
13   and no part of the funds may be returned to Defendant.
14         25.    The facts found in the Court’s order granting summary judgment to
15   the Bureau will be taken as true and given collateral estoppel effect, without
16   further proof, in any proceeding based on the entry of the Order, or in any
17   subsequent civil litigation by or on behalf of the Bureau, including in a
18   proceeding to enforce their rights to any payment or monetary judgment under
19   this Order, such as a non-dischargeability complaint in any bankruptcy case.
20         26.    The facts found in the Court’s order granting summary judgment to
21   the Bureau establish all elements necessary to sustain an action by the Bureau
22   under § 523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and
23   for such purposes this Order will have collateral estoppel effect against
24   Defendant, even in such Defendant’s capacity as debtor-in-possession.
25         27.    The civil penalty imposed by the Order represents a civil penalty
26   owed to the United States Government, is not compensation for actual
27   pecuniary loss, and, thus, is not subject to discharge under the Bankruptcy Code
28   under 11 U.S.C. § 523(a)(7).

                                             11
1          28.      Under 31 U.S.C. § 7701, Defendant, unless he has already done so,
2    must furnish to the Bureau any taxpayer-identification numbers associated with
3    him, which may be used for purposes of collecting and reporting on any
4    delinquent amount arising out of this Order.
5          29.      Within 30 days of the entry of a final judgment, order, or
6    settlement in a Related Consumer Action, Defendant must notify the
7    Enforcement Director of the final judgment, order, or settlement in writing.
8    That notification must indicate the amount of redress, if any, that Defendant
9    paid or is required to pay to consumers and describe the consumers or classes of
10   consumers to whom that redress has been or will be paid. To preserve the
11   deterrent effect of the civil money penalty in any Related Consumer Action,
12   Defendant may not argue that he is entitled to, nor may Defendant benefit by,
13   any offset or reduction of any monetary remedies imposed in the Related
14   Consumer Action because of the civil money penalty paid in this action or
15   because of any payment that the Bureau makes from the Civil Penalty Fund. If
16   the court in any Related Consumer Action offsets or otherwise reduces the
17   amount of compensatory monetary remedies imposed against Defendant based
18   on the civil money penalty paid in this action or based on any payment that the
19   Bureau makes from the Civil Penalty Fund, Defendant must, within 30 days
20   after entry of a final order granting such offset or reduction, notify the Bureau
21   and pay the amount of the offset or reduction to the U.S. Treasury. Such a
22   payment will not be considered an additional civil money penalty and will not
23   change the amount of the civil money penalty imposed in this action.
24         30.      Defendant must treat the civil money penalty paid under this Order
25   as a penalty paid to the government for all purposes. Regardless of how such
26   funds are used, Defendant may not:
27               a. claim, assert, or apply for a tax deduction, tax credit, or any other
28                  tax benefit for any civil money penalty paid under this Order; or

                                               12
1                b. seek or accept, directly or indirectly, reimbursement or
2                   indemnification from any source, including but not limited to
3                   payment made under any insurance policy, with regard to any civil
4                   money penalty paid under this Order.
5          31.      Upon written request of a representative of the Bureau, any
6    consumer reporting agency must furnish consumer reports to the Bureau
7    concerning Defendant under § 604(a)(1) of FCRA, 15 U.S.C.§ 1681b(a)(1),
8    which may be used for purposes of collecting and reporting on any delinquent
9    amount arising out of this Order.
10                            COMPLIANCE PROVISIONS
11                                            X.
12                                Reporting Requirements
13   IT IS FURTHER ORDERED that:
14         32.      Defendant must notify the Bureau of any development that may
15   affect compliance obligations arising under this Order, including but not limited
16   to a dissolution, assignment, sale, merger, or other action that would result in
17   the emergence of a successor company; the creation or dissolution of a
18   subsidiary, parent, or affiliate that engages in any acts or practices subject to
19   this Order; the filing of any bankruptcy or insolvency proceeding by or against
20   Defendant; or a change in Defendant’s name or address. Defendant must
21   provide such notice at least 30 days before the development, or as soon as
22   practicable after learning of the development, whichever is sooner.
23         33.      Within 7 days of the Effective Date, Defendant must:
24                  a. designate at least one telephone number and email, physical,
25                     and postal address as points of contact, which the Bureau may
26                     use to communicate with Defendant;
27                  b. identify all businesses for which Defendant is the majority
28                     owner, or that Defendant directly or indirectly controls, by all

                                              13
1                    of their names, telephone numbers, and electronic, physical, and
2                    postal addresses;
3                 c. describe the activities of each such business, including the
4                    products and services offered, and the means of advertising,
5                    marketing, and sales;
6                 d. identify Defendant’s telephone numbers and all electronic,
7                    physical, and postal addresses, including all residences; and
8                 e. describe in detail Defendant’s involvement in any business for
9                    which he performs services in any capacity or which he wholly
10                   or partially owns, including his title, role, responsibilities,
11                   participation, authority, control, and ownership.
12         34.    Within 14 days of the Effective Date, Defendant must submit to
13   the Enforcement Director a completed financial statement accurate as of the
14   Effective Date, using the form attached as Attachment A to this Order, and all
15   documents requested in the form attached as Attachment A.
16         35.    Defendant must report any change in the information required to
17   be submitted under Paragraph 33 at least 30 days before the change, or as soon
18   as practicable after learning about the change, whichever is sooner.
19         36.    Within 90 days of the Effective Date, and again one year after the
20   Effective Date, Defendant must submit to the Enforcement Director an accurate
21   written compliance progress report sworn to under penalty of perjury
22   (“Compliance Report”), which, at a minimum:
23                a. lists each applicable paragraph and subparagraph of this Order
24                   and describes in detail the manner and form in which such
25                   Defendant has complied with each such paragraph and
26                   subparagraph of this Order;
27                b. describes in detail the manner in which and purposes for which
28                   Defendant has used or obtained Consumer Reports; and

                                             14
1                 c. attaches a copy of each Order Acknowledgment obtained under
2                    Section XI, unless previously submitted to the Bureau.
3                                           XI.
4                      Order Distribution and Acknowledgment
5    IT IS FURTHER ORDERED that:
6          37.    Within 7 days of the Effective Date, Defendant must submit to the
7    Enforcement Director an acknowledgment of receipt of this Order, sworn under
8    penalty of perjury.
9          38.    Within 30 days of the Effective Date, Defendant, for any business
10   for which he is the majority owner or which he directly or indirectly controls,
11   must deliver a copy of this Order to each of its owners, board members,
12   officers, LLC members and managers, and general and limited partners, as well
13   as any managers, employees, or other agents and representatives who have
14   responsibilities related to Consumer Reports.
15         39.    Defendant, for any business for which he is the majority owner or
16   which he directly or indirectly controls, must deliver a copy of this Order to any
17   business entity resulting from any change in structure referred to in Section X,
18   any future owners, board members, officers, LLC members and managers, and
19   general and limited partners, as well as any managers, employees, or other
20   agents and representatives who will have responsibilities related to Consumer
21   Reports before they assume their responsibilities.
22         40.    Defendant must secure a signed and dated statement
23   acknowledging receipt of a copy of this Order, ensuring that any electronic
24   signatures comply with the requirements of the E-Sign Act, 15 U.S.C. § 7001 et
25   seq., within 30 days of delivery, from all persons receiving a copy of this Order
26   under this section.
27         41.    Within 90 days of the Effective Date, Defendant must provide the
28   Bureau with a list of all persons and their titles to whom this Order was

                                            15
1    delivered through that date under Paragraphs 38 and 39 and a copy of all signed
2    and dated statements acknowledging receipt of this Order under Paragraph 40.
3                                          XII.
4                                    Recordkeeping
5    IT IS FURTHER ORDERED that:
6          42.    Defendant, for any business for which he is the majority owner or
7    which he directly or indirectly controls, must create all documents and business
8    records necessary to demonstrate full compliance with each provision of this
9    Order, including all submissions to the Bureau. Defendant must retain these
10   documents for at least 10 years after creation and make them available to the
11   Bureau upon the Bureau’s request.
12         43.    Defendant, for any business for which he is the majority owner or
13   which he directly or indirectly controls, must maintain, for 10 years from the
14   Effective Date, or 10 years after creation, whichever is longer:
15                a. all records concerning Consumer Reports used or obtained; and
16                b. all consumer complaints and refund requests (whether received
17                   directly or indirectly, such as through a third party), and any
18                   responses to those complaints or requests.
19   Defendant must make these materials available to the Bureau upon the Bureau’s
20   request.
21
22
23
24
25
26
27
28

                                            16
1                                          XIII.
2                                         Notices
3    IT IS FURTHER ORDERED that:
4          44.    Unless otherwise directed in writing by the Bureau, Defendant
5    must provide all submissions, requests, communications, or other documents
6    relating to this Order in writing, with the subject line, “CFPB v. Chou Team
7    Realty, LLC, et al., Case No. 8:20-cv-00043-SB-ADS,” and send them by
8    overnight courier or first-class mail to the below address, and
9    contemporaneously by email to Enforcement_Compliance@cfpb.gov:
10         Assistant Director for Enforcement
11         Bureau of Consumer Financial Protection
12         ATTENTION: Office of Enforcement
13         1700 G Street, N.W.
14         Washington D.C. 20552
15                                         XIV.
16                            Cooperation with the Bureau
17   IT IS FURTHER ORDERED that:
18         45.    Defendant must cooperate fully to help the Bureau determine the
19   identity and location of, and the amount of injury sustained by, each Affected
20   Consumer. Defendant must provide such information in his agents’ possession
21   or control within 14 days of receiving a written request from the Bureau.
22                                          XV.
23                               Compliance Monitoring
24   IT IS FURTHER ORDERED that:
25         46.    Within 14 days of receipt of a written request from the Bureau,
26   Defendant must submit additional compliance reports or other requested
27   information, which must be sworn under penalty of perjury; provide testimony;
28   or produce documents.

                                            17
1          47.   For purposes of this section, the Bureau may communicate directly
2    with Defendant, unless Defendant retains counsel related to these
3    communications.
4          48.   Defendant must permit Bureau representatives to interview any
5    employee or other person affiliated with Defendant who has agreed to such an
6    interview. The person interviewed may have counsel present.
7          49.   Nothing in this Order will limit the Bureau’s lawful use of
8    compulsory process, under 12 C.F.R. § 1080.6.
9                                         XVI.
10                             Retention of Jurisdiction
11   It is FURTHER ORDERED that:
12         50.   The Court will retain jurisdiction of this matter for the purpose of
13   enforcing this Order.
14   It is SO ORDERED, this ______ day of ___________, 2021.
15
                                           _______________________________
16                                         The Honorable Stanley Blumenfeld, Jr.
                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                            18
